Title: To John Adams from Thomas Digges, 3 March 1780
From: Digges, Thomas
To: Adams, John


     
      Sir
      London 3 Mar 1780
     
     In a letter from Mr. L of the 16th Feby. I find He was good enough to mention me to You and that you gave direction for any letters I might have occasion to write to be forwarded a Mons. Mons. Fernando Raymond San, Nogiciant chez Mons. Hocherau Libraire Pont neuf Paris. I shall be very happy in giving you any information of movements here that may come to my knowlege because in doing so I am certain I may in some degree serve the cause of my Country. I have never missd as yet any letter from Paris by Common Post directed For Mr. Wm. Singleton Church Nandoes Coffee House Temple Bar London. I dont mention my direction with a view to draw you in for answering any thing I may have to write, but meerly to serve you in any thing you may require of me—that direction under cover to Mr. Edward Bridgen Merchant Pater nostre Row will also find me. I am thus explanitory at the onset, because it might not be safe to mention so much by common post, and that I have a safe opportunity of conveying this to You by a Capt. Carpenter of the late Cartel ship to Bristol from Boston who goes on business to Passy, and will return in 10 or 12 days: If in the course of that time you chuse any other direction you may mention it to me by a line by Capt. Carpenter. I send by Him the news papers of four or five days back from which you will gather every thing doing here. The friends to Ministry and their measures are hoping every hour to hear that Clinton (who embarkd only 7,000 Effective Men, tho they are said to be ten, in the latter end of Decr) is in possession of Charles Town.
     
     
     
     That Detatchment consisted of the Lt. Infantry and Grinadiers of the 7th, 23d, 33d, 42d, 63d and 64th British Regiments; a legion of Horse, the New York Volunteers; Fergusons Corps; Yagers; four Battalions Hessian Grenadiers; one Hessian Regiment; and a detatchment of the 71st. British Regiment. Many are of opinion a part of this army was intended for the Windward Islands, and that they embarkd and saild the 26th Decr., and was much hurt by a Storm after sailing; but this does not seem probable, as there are no accounts from N York later than the 23d Decr., and the most intelligent accounts then, said they were not to sail till the 12 or 15 Jany. 2,000 under Lord Cornwallis who said to be intended for the Chesapeak to burn two or 3 french men of war then in James River, and to serve as a diversion in favour of the other five going against Chs. Town.
     The toreys and others of the friends to Ministry do not at all seem to be in spirits about the picture of Affairs in America and the West Indies; nor do they rejoice so much as I have seen them on much less trivial occasions, for the success of Rodney over the Spaniards. They now begin to fear that the fleet at Gibraltar will be blockd up by the Cadiz fleet under Gaston which has many ships superior to Rodneys; They also fear much from the French getting a majority in the West Indies, from whence some late accounts are Come of vast sickness and disorder onboard the English Ships. The naval War will seemingly be removd for the next summer to that quarter. Rodney was to sail about the 20 or 25th Feby. with four ships for the Wt. Indies, and Walsingham will not take more than that number as a Convoy to about 100 Wt. Indiamen which will sail between the 15 and 20th Instant. More ships of war will probably conduct this fleet off the land. It is most likely the N York and Quebec trade about 50 more will sail at or near the same time. I dont hear of any troops or Ships of War going to that station; but there is a talk going about that Wallace will have a small squadron and carry 4 or 5 thousand men out but I dont beleive it in the later instance.
     You will find by the papers sent to Dr. F that the Ministry have been hard run in several parliamentary questions lately. Their party is loosing ground dayly, and the County Petitions for reform &c. seems to be a heavy weight round their necks—these meetings and Assosiations are very similar to former movements in America and it strikes me in the end there will be a serious rumpus if reforms do not take place. The Committees of each County have already appointd 3 Deputies to meet and act for the Whole. This is exactly a Congress and it will likely be stiled so eer it is long. I dont know whether these movements at home, or the Disturbances in Ireland chagrin and depress the ministry most. It appears that the Sovereignty of this Country over that, will not be of many months duration. The armd Assosiations of Ireland amount to near 64,000 Men, who from appearances seem determind to free themselves from every restriction laid on them by this Country. Their parliament are going to put an end to all appeals to England—to render the judges of that Country independant of the Crown, they at present holding their Offices durante bene placito and not quamdiu se bene gesserent as in England—To have a Hebeas Corpus act—to repeal Poinings Law which enacts that all Bills shall orriginate in the Council and not in the Commons—to confine the new supplys to the apportionment of new duties only—to give Counties on their own Manufactures—and to have a mutiny Bill which last goes immideately to the grant point of Jurisdection, &c.—this is all making for America but would have come better and more servicable to Us a Year or two ago. Even with all the present appearances against this Country, and the certainty of America succeeding to Her wish, I do not discover among what we term the Patriots in Parliament, many men that go straight forward in their wish for american Independence. Those whom I intimately connect myself with are clearly and decidedly for it—Viz: Lds. Camden, Effingham, Coventry and Bp. of St Asaph; Sr. G Saville, Dd Hartley and but a few others in the Commons—the rest whom I converse with, are all for Independence on some provisos, such as England to remain with a feather of Sovereignty, for America to give up the French Alliance, federal Alliance with England &c. &c. I wish they saw the Interests and exact state of both countries in a clearer view.
     If you take in any of the English morning papers I think you will do well to fix a mode for getting regularly that calld the London Courant published by Almon in Piccadilly. The real state of Ship news, dispatches, sailing of Fleets &c. are as regularly and justly put into that paper as can be. The Courier de l’Europe also in them points is pretty chaste.
     
      I am Sir Yr very Obt Sert,
      T D——s
     
    